Franzblau Dratch, P.C. OF COUNSEL

Richard E. Mischel*

$.M. Chris Franzblau Attorneys At Law Adam D. Dratch*
Stephen N. Dratch* Plaza One ,

en Oe ene 354 Eisenhower Parkway «  anyear

Shay Shailesh Deshpande" P.O. Box 472

Livingston, New Jersey 07039-0472

NEW YORK OFFICE Main Office (973) 992-3700

233 Broadway, Suite 1800 Telecopier (973) 992-7945 or (973) 994-0130
New York, NY 10279 ; ;
(212) 571-1808 email: SDRATCH@njcounsel.com

Please reply to NJ Office

Writer’s Direct Dial: (973) 533-7212

May 5, 2020
VIA ECF
Hon. Ann M. Donnelly, U.S.D.J
United States District Court
Eastern District of New York
225 Camden Plaza East
Brooklyn, NY 11201

Re: Gomez v. Lamanna
Case No. 1:18-cv-07252-AMD-LB
Dear Judge Donnelly:

I am counsel to petitioner Ynmaculada Gomez ("Petitioner") in the above-
referenced action. I am writing to request an extension of three (3) weeks to
submit Petitioner's revised petition for a writ of habeas corpus, making the revised
petition due on May 29, 2020. As a result of the COVID-19 lockdown, my office
has been unable, to this point, to devote the time necessary to make a sufficiently
thorough submission on Petitioner's behalf. In addition, I only recently received
the entire transcript of Petitioner's trial. I note that counsel for Respondent has
not yet made an appearance, so there would be no prejudice to my adversary if the
extension were granted.

The Court's attention to this matter is greatly appreciated.

 

SND/dam
cc: Jahoney Gomez Via email jahoneyg@gmail.com

00196278 - 1
